        Case 1:21-cv-01009-DNH-ML Document 6 Filed 09/13/21 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF NEW YORK

DR. A., NURSE A., DR. C., NURSE D., DR. F.,             )
DR. G, THERAPIST I., DR. J., NURSE J., DR.              )
                                                        )
M.,   NURSE    N.,   DR.    O.,  DR.    P.,
                                                        )
TECHNOLOGIST P., DR. S., NURSE S. and                   )
PHYSICIAN LIAISON X.,                                   )
                                                        )
                             Plaintiffs,                )         Case No. 1:21-cv-01009
                                                        )
                      v.                                )
                                                        )         Order to Show Cause
KATHY HOCHUL, Governor of the State of New              )
York, in her official capacity; HOWARD A.               )
ZUCKER, Commissioner of the New York State              )
Department of Health, in his official capacity; and     )
LETITIA JAMES, Attorney General of the State of         )
New York, in her official capacity,                     )
                                                        )
                             Defendants.                )



                               UNSWORN DECLARATION OF
                                MICHAEL G. MCHALE, ESQ


       Pursuant to LR 7.1(a)(2) and Fed. R. Civ. P. Rule 65, I, Michael G. McHale, declare and

state as follows:

       1.      I am counsel for the above-listed Plaintiffs in the above-captioned case.

       2.      Pursuant to Fed. R. Civ. P. 65(a)(1), I have provided notice to all adverse parties

of all filings in the above-captioned case seeking a temporary restraining order and preliminary

injunction against Defendants’ unconstitutional and illegal Vaccine mandate eliminating any

ability to seek or retain religious exemptions.

       3.      As a preliminary matter, on September 6, 2021, my co-counsel Christopher A.

Ferrara emailed Defendants a Demand Letter (attached as Exhibit A) requesting that Defendants
         Case 1:21-cv-01009-DNH-ML Document 6 Filed 09/13/21 Page 2 of 5




immediately cease and desist from enforcing the Department of Health’s “Vaccine Mandate”

eliminating any availability to seek religious exemptions. Mr. Ferrara demanded a favorable

response by the close of business September 7, 2021, and instructed that otherwise the Thomas

More Society would pursue emergency federal-court litigation against the Vaccine Mandate on

behalf of numerous health care professionals across the State of New York. Defendants failed to

respond by the requested deadline or anytime thereafter.

         3.     Further, immediately after filing the above-captioned case and moving papers on

September 13, 2021, I gave notice to defendants by emailing copies of the following documents:

the Verified Complaint, Exhibits A through F of the Verified Complaint, my Declaration

authenticating the Exhibits, Motion for Temporary Restraining Order and Preliminary Injunction,

Memorandum of Law in Support of the Motion, and a proposed Order to Show Cause.

         4.     I emailed all of the aforesaid documents to Defendant Governor Kathy Hochul

and Defendant Attorney General Letitia James to the following email address:

civil.rights@ag.ny.gov, and to Adrienne.Kerwin@ag.ny.gov to be forwarded to whomever will

be assigned to this case.

         5.     I emailed all of the aforesaid documents to Defendant Health Commissioner

Howard Zucker at the following email address: dohweb@health.ny.gov.

         6.     This declaration is intended to comply with Fed. R. Civ. P. 65(a)(1), LR 5.1(a),

and LR 7.1(a)(2) ensuring that Plaintiffs’ counsel has made good faith efforts to provide notice to

defendants of this TRO application by providing them with the documents he filed with this

Court.

         7.     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.
Case 1:21-cv-01009-DNH-ML Document 6 Filed 09/13/21 Page 3 of 5




Executed on September 13, 2020.




                                  MICHAEL G. MCHALE
                                  Bar. No. 701887
                                  Counsel for Plaintiffs
        Case 1:21-cv-01009-DNH-ML Document 6 Filed 09/13/21 Page 4 of 5

                  THOMAS MORE SOCIETY
                          A National Not-for-Profit Public Interest Law Firm




                                        September 6, 2021

Letitia James
Office of the Attorney General
State of New York
28 Liberty Street
New York, NY 10005
Email: civil.rights@ag.ny.gov

Howard A. Zucker
Commissioner
New York State Department of Health
Corning Tower
Empire State Plaza
Albany, NY 12237
Email: dohweb@health.ny.gov

       Re:     DEMAND LETTER REQUESTING THAT YOU IMMEDIATELY CEASE
               AND DESIST FROM ENFORCING ATTEMPTED REMOVAL
               RELIGIOUS EXEMPTIONS FROM COVID-19 VACCINE MANDATE
               FOR HEALTHCARE WORKERS; RESPONSE REQUESTED BY
               SEPTEMBER 7, 2021

Dear Attorney General James and Commissioner Zucker:

        The Thomas More Society is a national public interest law firm that defends clients across
the country in matters of religious liberty. Last year we obtained the first federal court injunction
against Governor Cuomo and Mayor DeBlasio’s unconstitutional gathering-size limits on houses
of worship. See Soos v. Cuomo, 1:20-cv-651 (June 26, 2020). And the undersigned attorney
achieved the first injunction against California’s similar regulations in Burfitt v. Newsom, Kern
Cnty, No. BCV-20-102267 (Cal. Super. 2020).

        This letter is to notify you that the Thomas More Society is preparing a new lawsuit against
yet another unconstitutional New York regulation being imposed in the name of COVID-19: this
time an order by the New York Department of Health eliminating the ability of healthcare workers
to seek religious accommodations from a state-imposed COVID-19 vaccine mandate for
healthcare workers—notwithstanding the supervening requirements of Title VII of the Civil Rights
Act requiring that covered healthcare employers consider requests for such accommodations, as
well as both the New York State and New York City Human Rights Law (the “Vaccine Mandate”).
We represent numerous clients across the healthcare industry in New York who are prepared to
immediately pursue their rights in federal court.
       Case 1:21-cv-01009-DNH-ML Document 6 Filed 09/13/21 Page 5 of 5




        Please be advised that we join with Liberty Counsel respecting their demand that by
Tuesday, September 7 you rescind or agree not to enforce the Vaccine Mandate’s ban on
religious exemptions. We have reviewed that letter and agree with its legal analysis, and we
incorporate that analysis by reference here.

       This letter is to notify you, as has Liberty Counsel, that the Thomas More Society is
prepared to pursue emergency federal-court litigation on behalf of numerous healthcare
professionals should the State of New York not immediately rescind and/or refrain from enforcing
the New York Department of Health Order attempting to override the federal-law rights of
healthcare workers across New York.

       As you have not, so far as we know, responded to Liberty Counsel’s demand, be
advised that we too will proceed with litigation unless the Vaccine Mandate is rescinded, or
you agree not to enforce it, by close of business tomorrow, Tuesday, September 7th.

                                            Sincerely,

                                            s/Christopher A. Ferrara
                                            ______________________________
                                            Christopher A. Ferrara
                                            Special Counsel – Thomas More Society
                                            148-29 Cross Island Parkway
                                            Whitestone, New York 11357
                                            (718) 357-1040
                                            Fax (718) 357-4926
                                            cferrara@thomasmoresociety.org
                                            Counsel for Plaintiffs

cc:    Michael McHale, Esq.
       Andrew Bath, Esq.

P.S. This letter is being served on Attorney General James both in her own capacity and in her
capacity as counsel for the State, including the Governor in her official capacity.
